Vigo v 501 Second St. Holding Corp. (2014 NY Slip Op 06813)
Vigo v 501 Second St. Holding Corp.
2014 NY Slip Op 06813
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2011-11354
 (Index No. 38083/06)

[*1]Norma Vigo, respondent, 
v501 Second Street Holding Corp., et al., appellants, et al., defendants.
Rachel H. Nash, New York, N.Y., for appellants.
Fidelity National Law Group, New York, N.Y. (Anthony Prisco of counsel), and Herrick Feinstein, LLP, New York, N.Y., for respondent (one brief filed).
DECISION & ORDER
In an action to foreclose a mortgage, the defendants 501 Second Street Holding Corp. and 501 Second Street, LLC, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated October 6, 2011, as granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against them upon their failure to timely serve and file an answer to the complaint, and for the appointment of a referee to compute the amount of damages due to the plaintiff.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of the final judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the final judgment of foreclosure and sale (see CPLR 5501[a][1]) in the related appeal decided herewith (see Vigo v 501 Second Street Holding Corp., _____ AD3d _____ [decided herewith; Appellate Division Docket No. 2012-11102]).
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court